| xLANDRIEU, Judge,
concurring.
Timothy Jackson is a petty thief, but he has not shown himself to be a violent criminal. Trying him as a fourth offender so that he. can be sent to prison for life without parole for shoplifting a jacket may be within the broad discretion of the district attorney; nonetheless, it is an inappropriate exercise of that discretion in this ease. In State v. Johnson, 95-2371 (La.App. 4th Cir. 11/20/96), 684 So.2d 526, writ of review issued, record ordered 96-3041 (La. 9/19/97), 701 So.2d 138, the defendant was multiple-billed and sentenced to 26$ years for stealing a cheap pair of tennis shoes. This court found the sentence to be excessive and vacated it.
Here, the defendant was first sentenced to twenty years imprisonment by the trial judge. Upon objection by the state, the trial judge felt compelled to impose the minimum multiple bill sentence of life imprisonment without benefit of parole. ■ For these reasons, I' find the sentence to be excessive under our constitution.